PER CURIAM.
Owing no doubt to the large number and variety of appellant’s offenses, it appears there are certain errors in sentencing that require correction. Appellant was erroneously sentenced on Count III in Case 92-76 because the court had failed to sentence him on that count at his first sentencing. He thus could not be resentenced on that count for violating probation. He must receive a legal sentence nunc pro tunc to March 24, 1992. Aso, in case No. 91-1871, the court should have imposed the legal portion of the original sentence, which was four years, not five. The remaining sentences appear correct.1
Judgment AFFIRMED; sentences VACATED in part and REMANDED.
HARRIS, C.J., GRIFFIN and DIAMANTIS, JJ., concur.

. Appellant's claim for time served credit has no merit.